         Case 1:18-cv-08010-MKV Document 58 Filed 09/02/20 Page 1 of 4



                                                                          USDC SDNY
UNITED STATES DISTRICT COURT
                                                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ELECTRONICALLY FILED
 DEVANDRA RAJ ACHARYA, Individually                                       DOC #:
 and on Behalf of All Others Similarly Situated,                          DATE FILED: 9/2/2020

                           Plaintiff,                           1:18-cv-08010-MKV
                    -against-
                                                                      ORDER
 JIMMY K SOLANKI,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Counsel for Defendant Jimmy Solanki has moved to withdraw following the termination

of its attorney-client relationship by Defendant [ECF #53]. The Motion is GRANTED.

Outgoing counsel is directed to provide a copy of this order to Defendant.

       Defendant Jimmy Solanki will proceed in this case pro se pending the appearance of

replacement counsel. As such, before September 7, 2020, Mr. Solanki must mail to the Court’s

Pro Se Intake Office a copy of his address, email address, and telephone number. The Court may

only accept filings from a pro se party by mail absent a consent to electronic filing. A copy of

that consent form and instructions are attached here and, if Defendant chooses, may be signed

and returned to the Court by mail at any time.

       The Parties are further instructed to appear for a telephonic status conference on

September 23, 2020 at 12:00PM. To join the conference dial 888-278-0296 and enter access

code 5195844.
         Case 1:18-cv-08010-MKV Document 58 Filed 09/02/20 Page 2 of 4




       Outgoing counsel is also directed to inform Mr. Solanki of all existing deadlines in this

case. Regardless of whether Defendant retains new counsel, he must comply with all existing

deadlines and orders of the Court.

SO ORDERED.

                                                     _________________________________
Date: September 2, 2020                              MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
              Case 1:18-cv-08010-MKV Document 58 Filed 09/02/20 Page 3 of 4


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:18-cv-08010-MKV Document 58 Filed 09/02/20 Page 4 of 4




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
